Citation Nr: 1453992	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-38 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hallux valgus.  

2.  Entitlement to service connection for bilateral hammertoes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction of the claims file rests with the St. Petersburg RO.  

The Veteran requested a hearing but then cancelled it in an August 2012 filing.  

This claim was previously remanded by the Board in November 2012.  The case returned to the Board in April 2013 and was denied.  The Veteran appealed to the Court of Appeals for Veterans Claims, which issued a Joint Motion for Remand.  The case was remanded again by the Board in June 2014.  The requirements of the remands were fulfilled and the case was properly returned to the Board.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals an additional record which is pertinent to the present appeal.  The Veteran's June 2014 Informal Hearing Presentation is located in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's bilateral hallux valgus is not related to his in-service foot problems.  

2.  The preponderance of the evidence shows that the Veteran's bilateral hammertoes are not related to his in-service foot problems.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hallux valgus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

2.  The Veteran's bilateral hammertoes were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in December 2012 and an addendum opinion in June 2014.  There is no additional evidence that need be obtained.  


Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran was not noted to have hallux valgus or hammertoes in service.  The Veteran was noted to have a foot fungus condition, fallen arches, and pes planus in service.  The Veteran was issued special shoes for his feet in the summer of 1943.  Therefore, the Veteran had a foot disability in service.  The Veteran has a history of surgeries to correct his hallux valgus and is currently diagnosed with hallux valgus and hammertoes.  Therefore, the Veteran has a current disability.  The only remaining question is whether there is a causal connection between the Veteran's in-service disabilities and his current disabilities.   

The Veteran's first record of treatment after service is in August 1976 with a private clinician, Dr. R.C.H.  He noted foot pain and bilateral hallux valgus.  The records indicate this clinician continued to treat the Veteran until at least September 1979, including performing a bunionectomy.  The Veteran continued treatment with other private clinicians in 2002 and 2003.  No etiological opinions are present from those records.  A September 2008 record from Dr. J.I.M. notes that the Veteran's hallux valgus and hammertoe pain began during service, but no rationale is given for this statement, which appear to be based on the Veteran's history.  

The Veteran was afforded a VA examination in December 2012.  There, the examiner opined the claimed disabilities were less likely than not incurred in or caused by service.  The rationale was that the Veteran did not show the disabilities in service, nor was there sufficient documentation to support its chronicity since service.  The examiner noted the positive etiological statement from Dr. J.I.M., but refuted it based on a lack of in-service injury.  

The Veteran submitted a January 2013 statement from Dr. C.P., a private clinician which opined that the claimed disabilities "may have occurred due to the patient's army boots."  No other supporting rationale was given.  

The Veteran also submitted a May 2014 statement from Dr. L.F., a private clinician.  She saw the Veteran for a ruptured left posterior tibial tendon, but opined that "ill-fitting shoes during military service contributed to the patient's current foot maladies."  The opinion is not clear as to whether it refers to the Veteran's ruptured tendon or his foot problems generally, including hallux valgus and hammertoes.  

The Veteran was afforded a VA addendum opinion in July 2014.  The examiner opined that the Veteran's disabilities were less likely than not related to his service.  The rationale was that though there was a note of pes planus early in the Veteran's service, his separation papers showed the feet as normal.  After separation there is no documentation of treatment for a foot condition until August 1976, and therefore, the examiner could not establish a pattern of chronicity.  The examiner added that medical literature supports that pes planus does not cause hammertoes and hallux valgus, but rather that they are more likely due to ill-fitting shoes.  The examiner refuted the positive etiological statements from private clinicians on the basis that they did not review the entire claims file.  

The Veteran and his spouse have submitted statements, such as the one from September 2011, regarding the Veteran's foot pain.  These statements date the Veteran's foot pain back to service and relate the Veteran's complaints of foot injuries due to ill-fitting boots.  The Veteran and his spouse are competent to describe the symptoms he experienced and reported during and after service.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Veteran has several foot disabilities, only two of which are on appeal.  The lay statements are not clear as to which foot disabilities were complained of in and immediately after service.  

The Veteran has two negative etiological opinions from VA and three marginally positive etiological statements from private clinicians.  The Board finds the VA examinations cumulatively adequate because the examiners discussed his medical history, described his disability and associated symptoms in detail, noted and discussed the private opinions, and supported all conclusions with full rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The July 2014 opinion corrected the oversights of the December 2012 examination.  Therefore, the Board believes that the VA opinions have great probative value.  The private opinions are of less probative value because they are not based on a complete review of the claims file.  Instead, they appear to be based on the Veteran's history of his disability.  That history is not confirmed by the evidence of record.  Furthermore, the opinions given by private examiners are not supported by any rationale, and in the case of Dr. L.F., it is not clear which foot disability she relates to his service.  While competent, the lay statements by the Veteran and his spouse have low probative value because it is unclear which foot disability caused the Veteran's in-service and post-service complaints.  Therefore, the weight of the probative evidence is against a nexus between the Veteran's current hallux valgus and hammertoes disabilities and his service.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to service connection for bilateral hallux valgus is denied.  

Entitlement to service connection for bilateral hammertoes is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


